Citation Nr: 9922611	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
residuals of a left wrist laceration with a history of carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


REMAND

The veteran had active service from June 1974 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran contends that his 30 percent rating for service-
connected residuals of a left wrist laceration with a history 
of carpal tunnel syndrome should be restored.

In this regard, there is no question that a disability rating 
may be reduced; however, the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
The United States Court of Appeals for Veterans Claims 
(Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1998), to 
require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  

Thus, it is incumbent upon VA to demonstrate improvement 
prior to the rating decision.  As this veteran's 30 percent 
disability evaluation had been in effect for less than five 
years when the reduction was proposed, reduction on a single 
examination is appropriate if improvement is demonstrated.  
See 38 C.F.R. §§ 3.105(e), 3.344 (1998).  At the time of the 
proposal to reduce and the reduction, the evidence consisted 
of a March 1998 VA examination report.  

The Board notes, however, that there appear to be potentially 
relevant VA medical records that have not been associated 
with the claims file.  The veteran indicated in his September 
1998 notice of disagreement that he was still being treated 
for his service-connected left wrist disorder at the VA 
Medical Center (VAMC), and his last appointment was scheduled 
for the following month in October 1998.  Moreover, he 
maintained that his condition had not improved.  While the 
veteran did not supply specific dates, it appears that he had 
been receiving regular treatment from the VAMC.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that medical records concerning a veteran which were in VA's 
possession at the time of a VA decision will be considered to 
be evidence which was in the record at the time of the 
decision, regardless of whether such records were actually 
before the RO adjudicators at the time of the decision.  This 
Court decision was based on the principle that VA 
adjudicators were deemed to have constructive notice of all 
medical records in VA's possession.  Therefore, the Board 
finds that an attempt should be made to obtain these VAMC 
records before it addresses the issue on appeal.

Finally, the Board notes that the veteran contends that he 
has had trouble with his local mail delivery, and thus he has 
not been consistently receiving his mail from VA.  He does 
not contend that VA is at fault.  Nevertheless, if he is 
having a problem with his local mail service it is his 
responsibility to remedy it.  The record also shows that the 
veteran has recently changed his mailing address several 
times.  The Board reminds the veteran that the burden is on 
him to keep VA apprised of his whereabouts, and that "there 
is no burden on the part of the VA to turn up heaven and 
earth to find (an appellant)."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Simply put, the duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Based on the foregoing, the Board has determined that 
additional development is required.  Therefore, this case is 
REMANDED for the following action:

The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
his left wrist disorder since February 
1996.  The RO should then request copies 
of the veteran's medical records, 
specifically to include the VA treatment 
records identified by the appellant in 
his September 1998 notice of 
disagreement.  Efforts to obtain these 
records must be documented and any 

evidence received in response to this 
request should be associated with the 
claims folder.

Following completion of the requested development, the agency 
of original jurisdiction, after completing any additional 
development that it deems necessary, should again consider 
the issue on appeal.  If action remains adverse to the 
appellant, he should be furnished a supplemental statement of 
the case and be given the opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



